United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-31201
                        Conference Calendar


PAT SHELBY TODD, JR.,

                                    Plaintiff-Appellant,

versus

CITY OF NATCHITOCHES; VICTOR JONES, in his Official Capacity as
Sheriff of Natchitoches Parish; LAMAR MCGASKEY, Individually, and
in his Official Capacity as Natchitoches Parish Sheriff’s Deputy;
DONALD BRICE, JR., Individually and in his Official Capacity as a
Police Officer of the City of Natchitoches; ROY LEE, Individually
and in his Official Capacity as a Police Officer of the City of
Natchitoches; ALICIA BROWN TODD; ASHLEY BROWN,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-1032
                       --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Pat Shelby Todd, Jr. appeals the district court’s award of

attorneys’ fees in favor of the City of Natchitoches and Officers

Donald Brice, Jr. and Roy Lee.   Todd argues that the district

court abused its discretion in awarding attorneys’ fees to the

City and Officers Brice and Lee.   The grant of attorneys’ fees in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-31201
                               -2-

the final judgment is not appealable because it did not reduce

the award to a sum certain.   See Southern Travel Club, Inc. v.

Carnival Air Lines, Inc., 986 F.2d 125, 131 (5th Cir. 1993).

Accordingly, the appeal is DISMISSED for lack of jurisdiction.

     APPEAL DISMISSED.